DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species iii., reference sequence SEQ ID NO: 3 in the reply filed on 10/25/2022 is acknowledged.
Claim 56 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.

Priority
The present application is a continuation of 17/519,494, filed 11/04/2021; 17/519,494 is a continuation of 16/688,409, filed 11/19/2019.

Information Disclosure Statement
The information disclosure statements (IDS) filed 05/25/2022, 07/20/2022 and 10/25/2022 are considered, initialed and are attached hereto.

Drawings
The drawings are objected to because:
 Figure 1 reference characters 20 and 24 appear to be pointing at the same structure, however, the specification refers to 20 as blood and 24 as treated plasma reintroduced. Different reference numbers cannot be indicating the same structure. 
Similarly, figure 1 reference characters 10 and 16 are pointing at the same structure, however, the specification refers to 10 as “system” coupled to apheresis machine 12, and 16 “a highly-selective binding matrix within a housing”.
Further, it is not clear what structure reference character 22 at figure 1 is pointing to, and based on the specification there appears to be no structure (the specification identifies 22 as separation of the blood, which is not a structural component of the Figure).
Figure 2 shows both 202 and 204 pointing to the same structure, and the specification indicates 202 represents the sequestering chamber, and 204 represents a capture support. However, in Figure 2 no structure that is “capture support” is shown. 
Regarding Figure 3, reference character structures/parts appear to be referenced differently between the specification and the figure. For example, 206 and 208 are both referred to in the Figure as “fill port”, and then as “access ports” in the specification, and further each have a different reference numeral even though the figure identifies them as the same part. As such, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "206" and "208" have both been used to designate fill ports (according to the figure itself). 
This is similarly the case at figure 3 (and Figure 9, “frits”) for reference characters 212 and 214, which are identified in the figure as representative of porous frits, and then are identified in the specification as representative of filters.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "210" have both been used to designate fluid inlets, however, the specification identifies 210 as a fluid outlet.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "750" and "10" have both been used to designate the system.
Regarding Figure 9, reference character parts are referenced differently between the specification and the figure. For example, 200 and 201 are both referred to in the Figure as “Luer port”, and then identified as “inlet” and “outlet”, respectively, in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "902" and "903" (and also “Chamber A” in the specification) have all been used to designate the same flow path; (similarly “904” and “905” have been used to designate the same flow path; and “907” and “906”, and “909” and “908”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54, 55 and 57-67 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The claims recite TNF ligand immobilized at the capture support, the “TNF ligand comprises a modified sequence consisting of a substitution of an amino acid residue in a reference sequence selected from a group of a trimer of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3, wherein the monomers are optionally linked by a spacer sequence; and the TNF ligand is configured to bind the target component”. As pending, the claims are directed to 3 possible genera: a sequence that is SEQ ID NO: 1 with a substituted residue, a sequence that is SEQ ID NO: 2 with a substituted residue, or a sequence that is SEQ ID NO: 3 with a substituted residue. The claimed genera is further defined only in terms of function, namely its binding ability (to bind the target component, target component not specified by limitation). 
As a result of the claimed language, the claims encompass 3 possible reference sequences, each amounting to an extremely large and potentially variable genus. For example, regarding the elected reference sequence SEQ ID NO. 3, the claims encompass any sequence that is the reference sequence with an amino acid residue substitution in any of the positions within reference trimer sequence SEQ ID NO. 3. This reference sequence, SEQ ID NO. 3, is itself 499 residues long and the substitution as claimed could be any possible residue (any possible substitution) at any position, thereby establishing a significantly large number of possible sequences that the ligand could be. Notably, the claims breadth does not encompass a ligand that is scTNF of SEQ ID NO: 3 (the claims are limited to only sequences comprising a substitution in this sequence, and do not include this sequence unsubstituted). 
Regarding Applicant’s actual reduction to practice, Example 1 at page 46 indicates the binding matrix includes as ligand sc-TNF protein covalently linked to agarose beads. Example 3 (page 49) further indicates the ligand comprises 3 TNFα monomers to capture sTNF-Rs. None of the recited working examples in the originally filed specification specify a scTNF comprising the claimed sequences themselves. 
Further, regarding sufficient identification characteristics and guidance/direction provided, the originally filed specification at para [97] recites exemplary TNF sequences known to be suitable for binding, namely identifies SEQ ID NO: 1 (monomer, dimer, or trimers of SEQ ID NO. 1), or trimeric sequences SEQ ID Nos. 2-3. Although paras [98]-[100] do recite that naturally and non-naturally occurring variants of TNF are included, and may include one or more substitutions, additions and deletions of a reference TNF sequence, and does provide examples of residues that have similar charge or character, the specification fails to identify what substituted sequences would necessarily retain the required function of the claims, and bind target component. 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus…requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
However, in the present case, there is insufficient evidence of an established structure-function correlation, and there is no direction as to what substituted residues would be tolerated and still result in a ligand that exhibits the necessarily required binding function. Applicant has failed to disclose any particular substituted sequence (no species) representative of the claimed genus elected (or genera), encompassed by the claims. Although the particular reference sequences are disclosed, the claims are not limited to trimer comprising the referenced sequence(s), and rather are limited to only sequences comprising the sequences with a single substitution at any position. 
One having ordinary skill cannot readily predict from the direction provided, what positions of the reference sequence(s) would tolerate a substituted residue and still bind a target component (further noted, the target component is not specified in the pending claim, and as such could be potentially be any target component, no limited merely to TNF-Rs). 
Regarding predictability, the ordinary skilled artisan at the time recognized that even a single amino acid substitution could disrupt binding, see for example, Lederman et al., "A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81, found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract).
Further evidence that even one substitution could interfere with function is provided by Harlow et al. (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26), who teach that the loss of a single hydrogen bond can dramatically affect the ability of an antibody to recognize a cognate antigen (see especially page 26, first full paragraph).
Similarly, Colman et al., “Effects of amino acid sequence changes on antibody-antigen interactions”, Research in Immunology, 1994; 145(1): 33-36 teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).
	As such, even with limitations such as those at pending claims 62-65, requiring at least 95, 97, 98 and 99% identity, one cannot readily predict what residues may or may not be substituted and retain function as claimed. Based on the cited evidence, it would be expected that even small changes, such as a single residue substitution at a binding region, could potentially compromise functional ability to bind a targeted component. There is no disclosure of what positions must be conserved in order to retain function. 
	For all of these reasons, the originally filed specification fail to provide sufficient written description such to establish Applicant was in possession of the entire genus (or genera, referring to each of the 3 reference sequences) as presently claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 55, and 57-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "the monomers" in line 12.  There is insufficient antecedent basis for this limitation in the claim. In particular, SEQ ID NO: 1 appears to be merely a monomer, while SEQ ID NOS: 2 and 3 do not appear be monomeric sequences. The claim language is indefinite because it appears to imply that each of SEQ ID NOS: 1-3 are monomers, and the ligand comprises a modified reference sequence (having a substitution some place with in the sequence) selected from a trimer of SEQ ID NO 1, 2 or 3. The boundaries regarding the ligand are therefore unclear. 
	Further claim 58 is indefinite because it is unclear if this limitation limits the reference sequence to SEQ ID NO. 1 (i.e., a trimer comprising a substitution in SEQ ID NO. 1), or if this attempts to claim a reference sequence, including that of SEQ ID NO. 2 and/or 3, but without the spacers recited in each of these sequences (i.e., sequences that are not SEQ ID NOS: 2 and/or 3 because they are lacking the spacer residues). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McNeil, US PG Pub No. 2014/0074007A1 (IDS entered 05/25/2022). McNeil teach a system for removing a target component from a body fluid of a patient (see abstract and paras [0087]-[0098]), see specifically an apparatus comprising inlets (e.g., para [0088] and para [0168] (Figure 1, 1A)) and configured to receive the body fluid and coupled with sequestering chamber disposed within the housing (paras [0089]-[0091], para [0199]). McNeil teach a capture support within the sequestering chamber (e.g., para [0199], the same or different binding chemistry). McNeil does teach various chromatographic supports are known in the art and maybe used for the sequestering chamber, for example McNeil teach supports such as Sepharose beads (para [0177], see the use of column devices (see Examples of McNeil)).
Josephs et al., Unleashing endogenous TNF-alpha as a cancer immunotherapeutic, Journal of Translational Medicine, 16(242), (2018), (8 pages) (IDS entered 07/20/2022). Josephs et al. also teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
Krippner-Heidenreich et al., Single-Chain TNF, a TNF Derivative with Enhanced Stability and Antitumoral Activity, 180, (2008), p. 8176-8183 (IDS entered 07/20/2022). Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
Lange et al., US PG Pub No. 2015/0183846A1. Lange teach the art recognized scTNF ligand that is SEQ ID NO. 3 (trimer). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1677